 Case 3:19-cv-00551-JPG Document 47 Filed 06/08/20 Page 1 of 2 Page ID #129




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                     Case No. 19–CV–00551–JPG

 $47,000 IN UNITED STATES CURRENCY
 and
 ONE 2017 TOYOTA TUNDRA, VIN:
 5TFCY5F1XHX021699, WITH ALL
 ACCESSORIES, ATTACHMENTS AND
 COMPONENTS THEREON,
 Defendants.

                        JUDGMENT & DECREE FOR FORFEITURE

       Pending before the Court is the Motion for Judgement of Forfeiture filed by the United

States of America (Doc. 43). On May 28, 2019, Plaintiff United States of America filed a Verified

Complaint for Forfeiture against Defendants, described as $47,000.00 in United States Currency

and one 2017 Toyota Tundra, VIN: 5TFCY5F1XHX021699 (Doc. 1). The Complaint alleges that

the currency constitutes money furnished or intended to be furnished by a person in exchange for

a controlled substance, or proceeds traceable to such an exchange, or money used to facilitate a

violation of 21 U.S.C. § 801, et seq., and is thus subject to forfeiture to the United States pursuant

to 21 U.S.C. § 881(a)(6). The Complaint further alleges that the vehicle constitutes a conveyance

which was used or intended to be used, to transport, or in any manner to facilitate the

transportation, sale, receipt, possession or concealment of a controlled substance, and is thus

subject to forfeiture to the United States pursuant to 21 U.S.C. ' 881(a)(4).

       After process was fully issued and returned according to law, a warrant of arrest was issued

by the Clerk of Court, and the United States Marshals Service seized the property on June 19, 2019

(Doc. 25). Notice of this action was also published on an official government website
 Case 3:19-cv-00551-JPG Document 47 Filed 06/08/20 Page 2 of 2 Page ID #130




(www.forfeiture.gov) for at least 30 consecutive days, beginning June 3, 2019 (Doc. 23). William

L. Manns filed a claim on July 18, 2019 (Doc. 10). On March 18, 2020, the Clerk of Court entered

default as to all interested parties except William L. Manns (Doc. 44).

       On March 23, 2020, a Stipulated Order for Forfeiture and for Return of Property was

entered (Doc. 45) wherein Claimant William L. Manns agreed to the forfeiture of $47,000.00 in

United States Currency and the United States agreed to return the 2017 Toyota Tundra, VIN:

5TFCY5F1XHX021699 to him.

       Pursuant to Federal Rule of Civil Procedure 55(b), default judgment is hereby entered

against all interested parties (except William L. Manns) and in favor of Plaintiff United States of

America. The property, described as $47,000.00 in United States Currency is hereby ordered

forfeited to the United States of America and no right, title or interest in the property shall exist in

any other party. The defendant property shall be disposed of according to law by the United States

Marshal.


Dated: Friday, June 5, 2020
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       UNITED STATES DISTRICT JUDGE




                                               —2—
